This is an appeal by defendant from a decree granting plaintiff separate maintenance and denying him a divorce from the bonds of matrimony under his cross-bill.
The circuit judge found defendant guilty of extreme and repeated cruelty and awarded plaintiff a weekly allowance, use of the home and furniture and upkeep thereof.
The main ground of cruelty was defendant's association with and attentions paid to a married woman. Whether plaintiff's suspicions were well-founded or not we need not say for, in any event, *Page 388 
his attitude toward plaintiff was cruel and inexcusable. He claims that his wife was of a jealous and nagging disposition and exercised unjust domination over all of his friendships. The record furnishes the particulars of the one instance of alleged dominance and enough appears to justify the attempted restraint, and no excuse for his determination to pursue the course he took.
The record has been carefully read and brings us to agreement with the circuit judge in awarding plaintiff a decree for separate maintenance.
The decree is affirmed, with costs to plaintiff.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, BUTZEL, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred.